Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Korean patent documents cited in the information disclosure statement of 14 December 2020 are found in the parent application. These Korean patent documents have been considered with respect to the provided English abstracts. 
	The Taiwanese and Japanese patent documents cited in the information disclosure statement of 6 October 2021 have been considered with respect to the provided English abstracts. The office actions from the Japanese and Taiwanese Patent Offices cited in the information disclosure statement of 6 October 2021 have been considered with respect to the provided English translations.
Specification
The disclosure is objected to because of the following informalities: 
The status of the parent application discussed in lines 6-7 on page 1 needs to be updated. “Zn” is listed twice in the definition for M on page 10, line 16 and page 57, line 24 through page 58, line 3. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:   “Zn” is listed twice in the definition for M in this claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no teaching or suggestion in the specification that the polymer matrix which comprises an ester linkage and a moiety represented by –S-M-S-, where M has the definition of the claims and specification, has a weight average molecular weight of about 1000-15,000 g/mol, as claimed in claim 2.  The specification a metal containing compound comprising a moiety represented by –S-M-S-, where M has the definition of the claims and specification, having a weight average molecular weight of about 1000-15,000 g/mol on page 9, lines 2-4 and page 33, line 23 through page 34, line 9. The specification is silent as to the weight average molecular weight of the disclosed polymer. Thus the claimed subject matter of claim 2 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polymer comprises an ester linkage and a moiety represented by –S-M-S-, where has the definition given in the claims and specification where the polymer is that resulting from the reaction between a photopolymerizable monomer, which is activated by a photopolymerizable initiator, and a metal-containing compound, where the compound comprising a moiety represented by –S-M-S-, where M has the definition of the claims and specification, does not reasonably provide enablement for any polymer comprises an ester linkage and a moiety represented by –S-M-S-, where has the definition given in the claims and specification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The only process in the specification disclosed for producing a polymer matrix which has a photo-conversion material dispersed therein, is the polymerization reaction between a photopolymerizable monomer, which is activated by a photopolymerizable initiator, and a metal-containing compound, where the compound comprising a moiety represented by –S-M-S-, where M has the definition of the claims and specification, as shown by the teachings in  Evaluation 2 and the teachings on page 33, line 23 through page 34, line 9 and page 57, line 21 through page 58, line 4. There is no guidance in the specification, nor in the art, as to processes for producing any other polymer matrices comprises an ester linkage and a moiety represented by –S-M-S-, which have photo-conversion materials dispersed therein. In fact, there is no other teachings in . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8, which both depend from claim 5, recites the limitation "the liquid crystal panel".  There is insufficient antecedent basis for this limitation in claims 5, 7 and 8. Claims 6 and 8, which both depend from claim 5, recites the limitation "the photo-conversion layer".  There is insufficient antecedent basis for this limitation in claims 5, 6 and 8. 
Claim 6 is the first teaching of a liquid crystal panel and a photo-conversion layer in the claims and thus claims 7 and 8 should depend from claim 6, not claim 5. The first mention of 
Claim 6 is also indefinite since it is unclear if the laminated structure of claim 4 disposed opposite from the lower substrate is the claimed substrate upon which the photo-conversion layer is disposed or not. 
Conclusion
U.S. patent 9,196,682 and U.S. patent application publication 2016/0289552 are cited as of interest since they teach quantum dots, which are photo-conversion material, having a ligand comprising a –S-Zn-S- moiety attached thereto, where the dots have an outer polymeric shell. There is no teaching or suggestion in the art to polymerize the taught ligand with a polymerizable compound so as to form a composition where the polymerizable compound forms a matrix comprising the ligand coated quantum dots where the ligand is part of the polymer of the matrix. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/10/21